PER CURIAM
Petitioner Townsend Farms, Inc., seeks review of LUBA’s remand of a Washington County hearings officer’s approval of petitioner’s application to construct four residential buildings and an ancillary structure for seasonal farm-worker housing in an exclusive farm use zone. Petitioner’s principal assignment is directed against LUBA’s conclusions that an applicable comprehensive plan provision prohibits the “community water system” that petitioner proposes for the facility, that the provision is an approval criterion for the application and that the hearings officer erred by failing to apply the provision as an approval criterion. We agree with LUBA’s conclusions.
Petitioner makes four other assignments of error. None requires extensive discussion. Two of them challenge LUBA’s determinations that certain findings of the hearings officer are unsupported by substantial evidence. Both assignments are academic, however. Neither fact that the hearings officer found can result in the approval of the application, given the conclusion that the water system does not comply with the plan provision.
Affirmed.